JOSEPH F. HORAK, Sheriff, Kewaunee County *Page 63 
I am in receipt of a copy of your letter to the National Transportation Safety Board and your note to me with respect thereto.
You request that I write to the county board chairman of your county advising him of laws pertaining to the jurisdiction of Kewaunee County over the waters of Lake Michigan.
It appears that your office furnished rescue and security personnel in connection with a plane crash on the ice of Lake Michigan on or about January 16, 1971. The crash site was about one-half mile offshore. The county board has hesitated in authorizing county payment for hours performed by your deputies. It appears that you are the sole full-time, compensated law enforcement officer in your department, that your wife serves as undersheriff, and that you do not have any full-time deputies.
Both you and the county board should seek legal advice on county matters from your district attorney in the first instance. In cases where he needs assistance, he can then request aid from this office. It appears from the news clipping that he has given some consideration to the problem, and I am sending a copy of this letter to him.
Your basic inquiry is how far out into Lake Michigan does the jurisdiction of Kewaunee County extend.
I will direct you to the constitutional provision and statutes involved.
Article II, sec. 1, Wis. Const., establishes the state boundary as fixed by the United States Congress, and, for purposes here, it is the center of Lake Michigan.
Section 2.01 (31), Stats., fixes the boundaries of Kewaunee County. Basically it extends only to the shore of Lake Michigan.
However, sec. 2.04, Stats., grants counties on the Lake Michigan shore "jurisdiction in common of all offenses committed on said lake." The statute also authorizes execution of civil process upon such waters as are within the jurisdiction of such county granted by said section. *Page 64 
Section 59.07 (42), Stats., provides that the county board has authority to:
"Appropriate money for the purchase of boats and other equipment necessary for the rescue of human beings and the recovery of human bodies from waters of which the county has jurisdiction under s. 2.04."
Section 59.23 (11), Stats., provides that it is the duty of the sheriff to:
"Conduct operations within his county and, when the county board so provides, in waters of which his county has jurisdiction under s. 2.04 for the rescue of human beings and for the recovery of human bodies."
Also see sec. 59.24 (1), Stats., as to the sheriff's duty to keep and preserve the peace.
It is state policy to cooperate with federal officials in the enforcement of both state and federal laws relating to the use of aircraft. The state has regulations regarding the use of aircraft and there, of course, is always a possibility that certain state laws, such as secs. 114.16 and 114.18, Stats., may have been violated. Where such question is present, preservation of evidence at the crash scene would be in order.
RWW:RJV